United States Court of Appeals
                                                                           Fifth Circuit
                                                                         F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT                        November 7, 2006

                                                                    Charles R. Fulbruge III
                                                                            Clerk
                                No. 05-20871
                              Summary Calendar


UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

JESUS GALINDO-SAUCEDO,

                                            Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                            (4:02-CR-379-1)
                         --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant          Jesus    Galindo-Saucedo        appeals       his

212-month sentence imposed following his guilty-plea conviction for

conspiracy     to    distribute   five    kilograms   or   more     of    cocaine.

Galindo argues that his sentence should be vacated and the case

remanded for resentencing before a different judge because the

government breached the plea agreement by failing to recommend a

sentence at the low end of the applicable guideline range at the

sentencing hearing.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Under the terms of the plea agreement, the government was

required to recommend that Galindo receive a sentence at the low

end of the applicable Guideline range if Galindo complied “fully

with all the terms of this plea agreement, specifically including

his successful efforts to earn a substantial assistance downward

departure as set out herein.”    Galindo did not successfully earn a

substantial-assistance downward departure as plainly required under

the terms of the plea agreement, and he conceded as much at

sentencing.      Thus,   the   government’s   failure   to    make   the

recommendation was not error, plain or otherwise.            See United

States v. Reeves, 255 F.3d 208, 210 (5th Cir. 2001); United States

v. Olano, 507 U.S. 725, 732 (1993).

     AFFIRMED.




                                   2